United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madera, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0929
Issued: October 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 27, 2019 appellant, through counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the March 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability for
intermittent periods between June 8, 2017 and March 2, 2018 and for the period March 16 to
June 8, 2018 causally related to her accepted employment injuries.
FACTUAL HISTORY
On April 25, 2016 appellant, then a 55-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained injuries to her upper extremities due to factors of
her federal employment. She asserted that, for the past nine and a half years, she had delivered
mail five days per week, eight hours per day. Appellant noted that she first became aware of her
claimed condition on January 25, 2016 and first realized its relation to her employment on
April 11, 2016. She initially stopped work on June 8, 2017.
By decision dated April 25, 2018, OWCP accepted appellant’s claim for the conditions of
bilateral carpal tunnel syndrome and bilateral primary osteoarthritis of the first carpometacarpal
joints of the hands.
On May 2, 2018 appellant filed a claim for compensation (Form CA-7) claiming wage-loss
compensation for intermittent periods of work stoppage between June 8, 2017 and March 2, 2018
and for total work stoppage during the period March 16 to April 27, 2018. She later filed forms
claiming wage-loss compensation for total work stoppage for the period April 28 to
August 3, 2018.
Appellant submitted a September 10, 2018 report from Dr. Pam K. Janda, a Board-certified
internist, who provided an opinion that appellant had disability from June 9 to September 26, 2018
due to her bilateral carpal tunnel syndrome.
By decision dated September 24, 2018, OWCP accepted appellant’s wage-loss
compensation claim for the period June 9 to August 3, 2018 based on Dr. Janda’s September 10,
2018 report. However, it denied her claim for intermittent periods between June 8, 2017 and
March 2, 2018 and for the period March 16 to June 8, 2018 as she had not submitted medical
evidence sufficient to establish causal relationship between these periods of disability and her
accepted employment injuries.
On October 1, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. During the January 22, 2019 hearing,
she testified that she intermittently stopped work between June 8, 2017 and March 2, 2018 and
totally stopped work from March 16 to June 8, 2018 due to severe pain in her hands.
After the hearing, appellant submitted January 7, 8, and 22, 2019 progress reports and
authorization forms completed by Simranjit Kaur, a nurse practitioner, and an undated and
unsigned State of California treating physician report, which contained the diagnosis of bilateral
carpal tunnel syndrome.
By decision dated March 8, 2019, OWCP’s hearing representative affirmed OWCP’s
September 24, 2018 decision.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.4
In general, the term “disability” under FECA means incapacity because of injury in
employment to earn the wages, which the employee was receiving at the time of such injury. 5 This
meaning, for brevity, is expressed as disability from work.6
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. 7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability for
intermittent periods between June 8, 2017 and March 2, 2018 and for the period March 16 to
June 8, 2018 causally related to her accepted employment injuries.
In a December 13, 2017 report, Dr. Galli opined that appellant’s upper extremity conditions
were related to employment factors. However, he did not provide an opinion on appellant’s disability
from work. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s disability is of no probative value on the issue of causal relationship. 8
Therefore, Dr. Galli’s report is insufficient to establish appellant’s claim.
Appellant submitted January 7, 8, and 22, 2019 progress reports and authorization forms
completed by Mr. Kaur, a nurse practitioner. However, these documents are of no probative value

4

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

5

See 20 C.F.R. § 10.5(f).

6

See S.W., supra note 4. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana, 54
ECAB 150 (2002).
7

E.J., Docket No. 09-1481 (issued February 19, 2010).

8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

on the underlying issue of this case because nurse practitioners are not considered physicians as
defined under FECA and their reports are not considered to be probative medical evidence. 9
As the record does not contain a rationalized medical opinion relating appellant’s disability
during the claimed periods of disability to her accepted employment injuries, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability for
intermittent periods between June 8, 2017 and March 2, 2018 and for the period March 16 to
June 8, 2018 causally related to her accepted employment injuries.

9

Id. See M.C., Docket No. 16-1238 (issued January 26, 2017). Appellant also submitted an undated and unsigned
State of California treating physician report, but the Board has held that unsigned reports cannot be considered
probative medical evidence because they lack proper identification. See R.C., Docket No. 18-1639 (issued
February 26, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

